— Stephens J.

By the Court.

delivering the opinion.
[1.] The marriage settlement of 1805, between Elizabeth Haist and Peter Guerard, conveyed the entire legal estate in the real and personal property, to Dr. Parker, the trustee, and then declared a trust in favor of the husband and wife during the life of the longest liver of them, with remainder to their children, without using words either expressly confining the remainder to a life estate in the children, or expressly declaring it to be an estate of inheritance in them. It was contended that this settlement having been executed before our statute of 1821, making all estates, estates in fee unless some less estate be expressly limited, and using no words of inheritance, declared a trust in favor of the children for their lives only, leaving the equitable estate which would remain *672after their death, as a resulting trust to the original owner, Elizabeth Haist, or to her husband, by virtue of his marital rights. It is useless to consider the effect of the settlement by itself, for we think the resulting trust is completely rebutted by the deed of 1S19, between the same parties. In 1819, the very same parties bought other property and took a deed, which professes to declare the very same trusts as the marriage settlement, and in doing so, declares a trust in favor of the husband and wife during the life of the longest liver of them, with remainder to the children and “ their heirs”— pursuing the intent of the marriage settlement, but using new language which shows that intent to have been, that the equitable fee should vest in the children, leaving nothing to result to anybody. It was abundantly shown on one side in this argument, and not disputed on the other, that a resulting trust may be rebutted even by parol declarations of the person in whose favor it would otherwise be raised; and it is effectually rebutted in this case by the deed of 1819. The equitable fee went to the children, and in 1S20, when the wife died, her estate no longer needing a trustee to preserve it from the marital rights of her husband, the whole object of the trust was accomplished, and the trust itself, therefore, terminated, and the children from that time stood clothed with the legal and equitable fee in remainder, subject to the life estate of the husband, who was then living. One-third of this vested legal remainder belonged to Mary Emma Guerard, one of the three children, and passed under her marriage settlement with Mr. Adams. Under the terms of that settlement, when Mrs. Adams died in 1840, leaving ho issue, Mr. Adams was entitled to the whole of her share in remainder, and on the death of the life-tenant, Mr. Peter Guerard, in 1843, was entitled to it in possession also.
[2.] Such being our opinion of Mr, Adams’s right, we are yet constrained to hold that it has been barred by the statute of limitations. It was suggested that the statute could not bar him if, as'some of the evidence seemed to indicate, Mr. *673Robert Guerard held the property after the death of Mr. Peter Guerard, not as his own, but as the property of the Guerard‘estate. The only true question as to the manner of his holding, was as to its being adverse to Mr. Mams. The possession of a person holding under another, is adverse to everybody but that other under whom he holds. There was no’pretence that the holding was under Mr. Adams, and it was therefore adverse to him. It was also suggested that Mr. Adams could not be barred, because he was mistaken as to the legal effect of the facts. It was said that equity will relieve from a mistake of law as well as from a mistake of faet, and that the statute does not begin to run till'the discovery of the mistake. It is too late to deny in this Court, that there are mistakes of law as well as mistakes of fact, which’will be relieved in equity; but I apprehend relief was never granted from such a mistake as this. Those mistakes from which relief has been granted, were mistakes which occurred in ^doing something, not in doing nothing; they were mistakes of action, not of mere inaction. When one has contracted or acted on a false assumption of fact or of ■law, equity may relieve him from the effects of the action, and will not begin to count time against him until the discovery of the mistake; but where he has simply lain still, under a mistaken assumption of either fact or law, without having ever acted at all, it is not a question when time will begin to be counted against his relief, but it is a case where no relief will be granted at any time from the effects of his inaction. One of these effects of inaction, is the loss of his* right by the statute of limitations. The truth is, that the Courts of Equity, in administering relief from fraud and mistake, a class of relief which, in its original at least was peculiar to them, and to which there is no statutory bar, have adopted a bar of their own, and in fixing it, have proceeded on a different principle from the statutes of limitation. The statutes in cases where they are applicable, count *674time from the beginning of the cause of action,-and in such-cases, Courts of Equity apply the statutes in their actual terms, but in cases of relief from Iraud and mistake there is-no statute of limitation applicable to the class of cases, and Courts of Equity, in adopting a bar for that class of cases,, count time, not from the perpetration of the fraud or the occurrence of the mistake, (when the cause of action for relief begins,) but from the discovery of the fraud or mistake. But still the question remains, whether it is such a mistake as will put a Court of Equity in motion. When once in motion, it will relieve and will count time only from the discovery of the mistake; but it is only a mistake on which there has been action, that will put it in motion. Mere inaction, in a case where the statute makes it a bar, is a bar in equity, as well as at common law. I apprehend there is no case, certainly no case was produced in this argument, where a Court of Equity has relieved a party from the operation of the statute, where the bar had attached, before the case was. brought in some shape, into a Court of common law or the Court of Equity. Courts of Equity do not hesitate to protect a right which has become barred by the statute of limitations during the pendency of the same subject-matter in the Court of Equity, but to relieve from the bar where it has-attached before the matter is introduced into either Court, would be to set the statute aside. But it was further said, that the statutory period applicable to this case, is twenty years, and not seven and four years. The marriage settlement between Mr. Adams and his wife, directs the trustee,, in the contingency which happened, to convey the estate to. Mr. Adams at the death of his wife, and it was contended', that the trustee by signing as a- party, promised to make that! conveyance, and so, was under an obligation under seal, to. do so. We think there was no need for a conveyance from-, the trustee to Mr. Adams; that the marriage settlement itself operated as a conveyance; and that there being nothing. needful to be done by a. trustee, there was nothing tobe; *675done, and that the office of trustee was ended by the death of Mrs. Adams. We think that the marriage settlement itself, operating as a conveyance to Mr. Adams, has every effect which could possibly be produced by the conveyance which it directs the trustee to make, and that there was therefore no need for the conveyance by the trustee. The case of Edmondson vs. Dyson, 2 Ga. Rep.page 307, was cited as authority, to show that wherever there is a direction' in one conveyance that the trustee named in it, shall make another conveyance, he must do so, and that his office of trustee will continue until he does so, whether the second conveyance will or not produce any different effect from what would be produced by the original conveyance, operating itself as the-conveyance which it directs. The decision is very far from going to such an extent, nor has any decision gone so far. The case was a devise to Dyson in trust, to hold for Rake-straw during his life, and then to convey to Rakestraw’s heirs at law in fee. The question was whether the rule in Shelley’s caseiapplied, uniting both estates in Rakestraw, or whether the heirs at law should take the estate expressed for them, as purchasers. The rule in Shelley’s case does not allow the ancestor to take a life estate, and his heirs at law to take a remainder in fee by the same instrument, but does not prohibit the ancestor from taking a life estate from one instrument, while the heirs at law take the remainder in fee, from another instrument. Where the same instrument conveys both the estates, the rule unites them both in the first taker, but where one instrument conveys one estate and another instrument conveys the other, the rule produces no such union, but leaves the ancestor and the heirs to take, each the estate which is expressed for him by the instrument in his own favor. The Court held, that the trustee should execute-the conveyance in that case, in favor of the heirs at law, because the heirs could claim under that conveyance, if made as directed, and defeat the rule, while if they were left to claim under the will, they and their ancestor would be *676claimant’s under the same instrument, and the rule would apply and cut them off from the estate expressed for them in the will. The conveyance in that case was certainly thought by the Court to have a very important effect, different from the effect of leaving the heirs to claim under the will; and it was for its effect, that the Court ordered the trustee to execute it. If the Court had thought that the will, operating as a conveyance to the heirs, would have produced the same effect as the conveyance, which the will directed to be made in their favor, the conveyance would not have been ordered, for that would have been to order a thing useless and of no effect. Chancery dispenses with useless things, and terminates the office of the trustee the moment that nothing of effect remains for him to do, and leaves the use to be executed by the statute of uses, uniting the legal title and the use together. The Courts of Equity never interfere with the execution of the use by the statute, unless, or any longer than, there is something for the trustee to do, which being done, will produce a different result from the statute. If A. should convey to B., in trust that B. should convey the same title to C., in trust that C. should convey the same title to D., and so on to Y., in trust that Y. should convey the same to Z., here the first conveyance would raise a use in favor of Z., and equity would leave the statute to execute it at once, by uniting the legal title with it. If all the intermediate conveyances should be made as directed, they would produce at last the precise result, which would be produced by the statute without them. Equity therefore simply leaves the statute to do. its work, and dispenses with the intermediate conveyances, thus arriving at the same end by a nearer road. So in Mr. Adams’s case, the marriage settlement did not in terms, convey to him at the death of his wife without issue, but by directing a conveyance to him in that event, it raised a use in his favor, and the effect to him was precisely the same, whether the trustee retired from the same at her death, leaving the statute to execute the use by clothing him with the legal *677title as well as the use, or the trustee, executed the conveyance which would have done only the same thing. Therefore, the marriage settlement itself operated as a conveyance to him, the moment his wife died, the trustee then retired forever from the scene, and Mr. Adams stood clothed with the legal and beneficial interest by operation of larv. His estate was one in remainder, hut his right of action to reduce it into possession arose as soon as the life tenant died in 1843, and the Gnerards took adverse possession. Not having asserted his right in the personalty within four years, nor in the realty within seven years, we think his right in all is barred by the statute of limitations. The statute being conclusive in the case without regard to the original right, the judgment is affirmed.
Judgment affirmed.